Iran (debate)
The next item is the Council and Commission statements on Iran.
President-in-Office of the Council. - Mr President, it is an honour to be able to stand here for the first time. I expect to be here numerous times during the coming six months to address different issues.
The issue on our agenda at this time is Iran. Before going into the substance of that issue, let me just express our heartfelt condolences to Iran on the occasion of the tragic accident earlier today. We sincerely regret the loss of life and express our sympathy with all of those affected by this tragedy.
The issue of Iran is obviously very high up on the Swedish Presidency's agenda. That has to do with the outcome of the election and the question marks - to put it very mildly - that were raised after that election, as well as the political developments that we have seen since then.
I think you are all aware of the fact that the European Union has taken a very strong and a very principled stand when it comes to these events. We have reiterated that questions over the conduct of elections are issues for the Iranian authorities to truly investigate and clarify. We have also been very clear in our response to what we have seen happening on the streets of Tehran. We have condemned the crackdown, the violence and the use of force that we have seen against peaceful demonstrations; we condemn the crackdown against journalists, media outlets, communications and protestors. Those are contrary not only to the norms and values that we represent but also, obviously, to the wishes for a more open and more reform-oriented society expressed by so many Iranians.
That being said, we remain in our principled policy of wishing another, a better, a new relationship with the nation of Iran. It is a rich nation that has much to contribute to the development of the world and the development of its own region, and we would hope that at some point in time - hopefully not too distant - there will be that possibility for a truly new relationship.
Before concluding, let me just note one issue that has been occupying us quite a lot, and that is that the Iranian authorities did detain a number of personalities who are staff members of European missions, as well as some European nationals. We have been in constant touch with the Iranian authorities over these issues. We consider possible accusations levelled against them to be baseless, and I can assure you that we will continue to engage with the Iranian authorities in all the ways we can until these issues are resolved in a satisfactory manner - that is, that the persons in question are released.
Member of the Commission. - Mr President, this is my first opportunity to congratulate all the honourable Members on their election to the new European Parliament. I can say, on behalf of the Commission, that we very much look forward to a constructive cooperation with you, including of course on some of the most pressing international challenges that we face, and the subject of today's debate is certainly one of those. My colleague Benita Ferrero-Waldner is travelling this week and so I have offered and have been delighted to be able to speak on her behalf in Parliament today.
This Parliament plays an important part in maintaining and developing relations between the European Union and the Islamic Republic of Iran. Exchange visits between Parliament's Iran delegation and members of the Majlis have already played an important role in increasing mutual understanding. Parliament has also played its part in setting up several instruments that serve as an important basis for EU activities in Iran, and we in the Commission hope to continue to make good use of these in the years ahead.
Today's debate was prompted by the recent Iranian presidential elections and the subsequent events. While, as the Presidency has said, the evolution of Iran's politics and policies are chiefly a matter for the citizens of Iran, there can be no doubt of the broader significance, and it is right that we should follow these developments closely.
The European Union has taken very clear positions on the situation in Iran following the presidential elections and has remained united in these positions. We have expressed full respect for the sovereignty of Iran, but have stressed our deep concern about the post-election violence, as we would when lives are lost or rights are put at risk in any country.
Allegations of European interference in the Iranian elections or any involvement in the protests which followed are unfounded. However, suppression of peaceful demonstrations, arbitrary detentions and severe censorship of the media constitute violations of human rights which cannot be considered matters confined to the domestic affairs of any country. In spite of the current delicate situation in Iran, the Commission believes strongly in maintaining a dialogue. That was the case before the elections, and it remains the case now.
The European Union and Iran have many common and pressing interests, including the fight against drug trafficking and support to Afghan refugees. These demand our continued attention and cooperation, and we hope that Iran will share this view.
The Commission continues to search for ways to deploy Community instruments in constructive activities in Iran. We can increase mutual understanding by continuing, for instance, our cooperation through Erasmus Mundus academic exchanges.
We are convinced that the European Union should keep all available channels of communication open with Iran. We should strive for engagement with Iran at all levels. When possible and prudent, we stand ready to continue and expand cooperation in the future.
Our present differences with the Government of Iran are many; some are very serious. We call on the Government of Iran to join us in trying to find solutions to our differences through dialogue. It is only through discussing the challenges that lie between us in a spirit of mutual respect that we can hope to overcome them. Europe has never closed the door to such discussions, and it remains open today.
Finally, I join with the Presidency in expressing condolences to the families of Iranians and Armenians involved in the tragedy of the plane crash today.
on behalf of the PPE Group. - Mr President, I want to reflect the tone of the debate in the extraordinary meeting of the outgoing Committee on Foreign Affairs, which met last Wednesday because there was no time to convene the new committee.
Everyone knows the facts all too well, so I will not dwell on that. The Union has a duty to stress the universality of human rights, to follow up human rights violations in Iran very closely and to take Iran to task for the brutality and violence. Last week we, in the Committee on Foreign Affairs and the Delegation for relations with Iran, met with representatives of the civil society of Iran, and these are aspects that seem to us extremely important.
We fully endorse the statements and positions taken so far by the Presidency, Council and Commission, but we are also asking the Council to ensure that EU Member States and their ambassadors in Tehran are fully complying with EU guidelines on human rights defenders and on the prevention of torture. We should also convey to the Commission our insistence that all available means should be deployed. We should support and strengthen civil society organisations in Iran, notably via the European Instrument for Democracy and Human Rights, and deploy all efforts for renewed engagement with Iranian civil society in such uncontroversial areas as the fight against narcotraffic, refugee issues, academic exchanges, and visits to Europe by journalists, to name but a few. They could help to further people-to-people contacts and lead to improved freedom of expression in the country. Pressure on human rights, yes, but no isolation! Dialogue, even if a very difficult dialogue.
We are going through a very difficult and tense period with Iran. The crucial nuclear question is on hold, and we ask the question: what is the way forward? Well, sanctions are one possible measure being explored. We really believe the Union must find a way to re-engage in dialogue with Iran on all these issues. The need to find ways of building fresh trust and to create a strong diplomatic process has never been greater than now. We should offer our full support to the Council and the Commission in their efforts. In turn, we, the European Parliament, must continue with our efforts to strengthen the parliamentary diplomacy aspect of our relations with Iran through our strengthened links with the Majlis.
on behalf of the S&D Group. - Mr President, whatever people feel about the outcome of the Iranian elections, there is no doubt that tens - hundreds - of people have been injured, tens of people have been killed in the protests that have taken place since the elections in that country, and thousands of people appear to have been detained as political prisoners. This entire Chamber should therefore have no hesitation in condemning those abuses of human rights, as it should condemn the obstructions to free journalism that have taken place since the elections.
We should also, as Mr Saryusz-Wolski mentioned concerning the meeting of the Committee on Foreign Affairs last week, recognise that one of the best ways of determining a free and fair election is to invite election monitors to observe the process, and this European Union has got a fine record of doing that. We should note in this Chamber today that the Commission on our behalf did not have the confidence that they could do an independent, fair and objective job and therefore we have proper reason to say that we have no confidence in the election results.
Our hearts go out to the Iranians who have been injured, detained or had their human rights abused. Our thoughts are foremost with them, but I also ask this Chamber not to forget the Iranian who was an employee of the British Embassy. He has been detained and is charged in a completely unjustified way with fomenting the protests. Our hearts go out too to the French student who was detained by the Iranian authorities. We should praise our colleagues in the Swedish Presidency who have stood by those countries and who have ensured concerted action by the European Union in response and ask them to continue it.
Finally, I am ashamed that in this debate the British National Party will speak for the first time, with an MEP who last Friday described Islam as 'a cancer that should be removed from Europe by chemotherapy'. That does not represent British people's views; that is not Europe's attitude towards Islam. We should stand up against that as we stand up against unfairness internationally.
on behalf of the ALDE Group. - (NL) Iran is a large country with a large and predominantly young population, a long and eventful history and an impressive culture. What is more, Iran is located in one of the most sensitive areas on the planet. For all these reasons, but also out of compassion for our fellow human beings, let us not be indifferent to the goings-on in Iran. The Group of the Alliance of Liberals and Democrats for Europe is not in favour of regime change by force. We do believe, however, that all the peoples of the world, including the Iranian people, must be entitled to choose their own leaders and to replace them when they cease to make the grade.
Elections under Iran's current regime do not meet international standards for free and fair elections, a situation that was no different in the most recent presidential elections. Yet even within the tight restrictions in place in Iran, large swathes of the population refused to accept the official results and took to the streets in protest. The Iranian people were not convinced by the extremely limited review of the results and the protests therefore continued.
The protests were put down in a particularly violent way and the prosecutions are still going on. We firmly denounce these prosecutions and we call on the Iranian authorities to bring them to an immediate end and to release all those taken into custody. An immediate end must also be brought to the prosecutions of foreign journalists, NGO workers and the Iranian staff of foreign embassies in Tehran.
Ladies and gentlemen, Mr President, President-in-Office of the Council, Commission, a regime that turns on its own people and its own youth in this way loses all legitimacy, not just at home, but internationally as well. It is therefore particularly tragic that these dramatic developments should take place at a time when the president of the United States has expressed his willingness to enter into dialogue with Iran. Iran is on the verge of missing a historic opportunity to take the place on the world stage that its history and culture deserve.
Commissioner, President-in-Office of the Council, President of the Commission, ladies and gentlemen, when a people wants to free itself, it inspires our admiration and our solidarity. Such is the case for the Iranian people. It is true that those elections effectively ended before they began, but, even in those elections, we saw that the people of Iran were able to find the Achilles heel so as to express their desire for freedom and democracy.
It is true that it is in our interest for the dialogue to be maintained with the Iranian - terrorist - power; no one disputes that. At the same time, however, we cannot simply move on to the business of the day. What took place in Tehran is absolutely horrible. Torture is a daily occurrence in Iranian prisons, but not only for UK nationals. Iranian men and women are tortured daily in these prisons, too.
Therefore, Europe must raise its voice. I know that it is difficult to strike a balance between the interests and the protection of the Iranian people and our own interests, which are not always identical. However, even if it is complicated, it is important to stress that we show solidarity towards the Iranian people every day. I call on the Commission and the Council to analyse the part played by Nokia and Siemens and the responsibility of European weapons in the repression of the Iranian people. It is, after all, unthinkable that it should be large European companies that have enabled the Iranian Government to suppress the freedom and the desire for freedom of the Iranian people.
(Applause)
on behalf of the ECR Group. - Mr President, while we sit here debating the recent uprising in Iran, do we realise that over 50 of the student leaders, the protestors who were arrested, have been taken out and hanged by the Iranian authorities, that over 200 people were killed on the streets, including Neda, who has become an international and very potent symbol of the brutality of that fascist regime against the people of Iran? And, while we continue to enjoy our place as the biggest trading partner with the Iranian Government, do we seriously think that money is more important than lives?
Why are we not prepared to put tougher sanctions in place? Why do we not, as a Parliament, scrap our Delegation for relations with Iran, which in any case in the last five years became nothing more than a compliant mouthpiece of the Iranian Embassy in Brussels and brought shame on the EU institutions? Scrap it and let us start talking tough with the Iranian authorities. It is the only language they understand.
on behalf of the GUE/NGL Group. - (DE) Mr President, Commissioner, Minister, ladies and gentlemen, the Group of the United European Left/Nordic Green Left is deeply concerned about the ongoing violence in Iran. We, too, condemn in the strongest possible terms the brutal mistreatment of demonstrators. We are extremely concerned about the fate of numerous people who were detained and call for their immediate release and we also believe that the European Parliament as a whole should do this.
We are also critical of comments in media and governmental circles in other states which exploit the legitimate protests of the Iranian citizens. Not even the most recent developments in Iran justify plans for military action against Iranian nuclear installations. My group rejects such strategies. We therefore welcome the clear statement by President Obama, who has refused to give Israel the green light for an attack on Iran. The US President also believes in diplomacy. Iran is a sovereign state. Its people alone have the right to decide on changes to its society. The government of a sovereign state must openly accept the desire for change and drive through a political solution.
Mr President, congratulations on your election. The repression of citizens who contest the election results, the censorship of the media and the persecution of the opposition confirm the absence of democracy in Iran. We find similar situations in other countries too, such as China, but there is further cause for concern in Iran's case.
Firstly, because of its hegemonic ambitions, which manifest themselves in its interference in neighbouring countries, such as in the Basra region of Iraq, and in its support for Hezbollah in Lebanon. Secondly, because of the strong influence that religious extremism exerts on the political power of the Islamic Republic. A few hours ago a singer - an Iranian singer - was sentenced to five years' imprisonment for defamation of religion, and 12 Sunnis were sentenced to death.
President Ahmadinejad has declared on many occasions that the destruction of the State of Israel is his main policy objective. Moreover, Iran's desire to develop a nuclear programme outside international controls is alarming.
In view of the fact that Iran is one of the largest producers of gas and oil, its real objective appears to be to develop nuclear weapons for the obvious purpose of being able to blackmail countries in the region and the entire international community. An intense effort is therefore required from the entire European political community to strike the right balance between opposing the Ayatollahs' regime and supporting the moderate and reformist Iranian element that exists and is active.
In this regard the financial resources from the European Instrument for Democracy and Human Rights could be used to support all of the victims of the current oppression. No political intervention can be effective, however, without all of the countries of Europe uniting and acting as one.
Mr President, as a human rights lawyer with 20 years' experience internationally, let me ask this Parliament, in order to have legitimacy and credibility, to scrutinise the human rights situation in the Third World and other non-EU countries, but also, please, to take a much closer look at the situation of democracy, the rule of law and human rights within the EU, in particular in my own country, Hungary. Let me share with you a couple of facts.
On 23 October 2006, there was a major demonstration with about 100 000 people in commemoration of the 1956 revolution. This was organised by the largest opposition party, Fidesz, which is well represented here in the EPP, and basically they won the elections this year in Hungary. It was a middle-class crowd of families, elderly people, children, and the brutal Hungarian police brutally attacked this crowd with tear gas, with rubber bullets, with policemen on horseback, causing severe injuries to several hundred people. On the same occasion several hundred people were illegally detained and tortured in prison.
Ever since that date, throughout the last three years right up to the most recent days, when 216 peaceful demonstrators were illegally detained and brutalised by the police, on every single occasion when there was an anti-government protest, not in Iran, not in China, not in Honduras, but in an EU country, Hungary, the same things happened: mass police brutalities, illegal detentions.
May I ask you to please join forces with me and, regardless of political affiliations, help to find out what happened, to find who was responsible, to try to do justice to the victims and please, as the European Union, to try to put an end to these mass violations of human rights within the EU, in order to have the credibility and legitimacy to scrutinise the human rights situation in Iran or whichever country outside the Union.
(ES) Mr President, ladies and gentlemen. I am here to talk about Iran, and I would first like to join in expressing my condolences for the victims of this morning's plane crash.
Ladies and gentlemen, I agree with many of the ideas that have already been expressed regarding the situation in Iran following the electoral process. This process was neither free nor fair, and has allowed President Ahmadinejad and the most radical sectors of the regime to remain in power, violently repressing demonstrators, preventing journalists from doing their job and seeking to hold a supposed external conspiracy responsible for internal disorder, while using misinformation to conceal the truth.
What is certain is that the Iranian regime has been seriously damaged, both internally and in terms of its external image. Moreover, the oligarchy that has enjoyed power in recent decades is now divided, which will affect the stability of the regime. At the same time, discontent among the people will continue to grow, especially if oil prices do not rise again and consequently the economic situation does not improve.
The European Union needs to maintain a united front and continue to condemn the abuses committed in Iran. It should demand greater respect for human rights, and we also need to look at how we can help civil society, in particular those sectors that want democratic pluralism and respect for human rights for their country. We should not disappoint those sectors that are looking to the West, including the European Union.
However, with regard to Iran we must also not forget the threat that its nuclear programme represents, as it is having a destabilising effect on the region and on non-proliferation in general. It is essential that the European Union and the United States continue to cooperate on this matter, and I am sure that this will be a priority for the Swedish Presidency.
We need to fully involve Russia and China, which are permanent members of the Security Council. Their support is essential in order for a negotiated solution to be found to this grave threat, which requires unity and firmness from the international community. I therefore welcome the resolution adopted in this respect last week at the G8.
Ladies and gentlemen, the events of the last few weeks have openly demonstrated the extremism and radical nature of the current Iranian leaders; it is clear that the international community cannot afford for them to obtain nuclear weapons.
(ES) Mr President, President-in-Office of the Council, President of the Commission, I was going to start my first speech to this plenary by welcoming the fact that the debate on the situation in Iran was not brought on by Iran's prominence in the media, which has been superseded in turn by China, Honduras, the G20, etc.
Unfortunately, the recent executions of Sunni militants in Iran have brought the country and its human rights violations back to the front page of the newspapers. However, I do not think that it should be what is in the news that inspires what is on Parliament's agenda in terms of external policy, but rather Parliament's own sense of responsibility and its considered and coherent response, in line with its growing role in the European Union's external policy, especially in the field of human rights.
This role, Mr President, involves monitoring the consistent use of all the instruments that the European Union has in this field and, in the case of Iran, we should not keep the dialogue on nuclear weapons entirely separate from the complete absence of political dialogue on human rights.
Structured dialogue on human rights has been suspended since 2004. We do not have a cooperation and trade agreement on which to hang a democratic clause, we have not managed to send an electoral observation mission, and the funds of the Instrument for Democracy and Human Rights are minute.
In Parliament and in the whole of the European Union we need to be more effective in using the instruments that we have available to us and that we have equipped ourselves with. Some in this very House and in the Iranian opposition have called for relations with the Iranian regime to be completely broken off and for the new government not to be recognised.
We strongly condemn the political repression and the stifling of freedom of expression in Iran, but we do not think that we should relinquish being a force in the defence and protection of human rights, democracy and the fight against poverty in the world. In order to do this, Mr President, we need dialogue, negotiation and diplomacy, and we need to seek out common interests and build an alliance of civilisations. I call on the Presidency of the Council to do this.
(DA) Mr President, ladies and gentlemen, the European Parliament has discussed the violations of human rights by Iran on many occasions and we are, in fact, doing so again today. We will not change the appalling behaviour of the dictators by words alone. It is time for tangible action. The brutal slaughter of a people who hunger after freedom and who have courageously taken to the streets must cause us to take on some of the responsibility for bringing down this criminal regime. This regime has no place in the 21st century. European governments must report the Iranian regime to the UN Security Council and demand that the perpetrators, primarily Ali Khamenei and Mahmoud Ahmadinejad, be brought before an international court.
The Iranian people want freedom and we must support the call for free elections under UN supervision. Parliament cannot maintain its delegation with Iran, which, at its last meeting, was turned into a tool by the dictatorial regime to influence our parliament. We must demonstrate that we do not cooperate with dictatorships.
Mr President, last year I served as a monitor at commemorations for the 1956 revolution in Budapest. I can confirm that Dr Morvai is right to criticise those who fret about Iran while ignoring human rights abuses here in Europe.
I trust that no ECR Group members here will be hypocritical enough to condemn Iran for the use of violence in elections when David Cameron is among the sponsors of Unite Against Fascism, an organisation of far-left criminals which routinely deploys intimidation and violence against nationalist dissidents in Britain. The same is true of five current Labour, Lib Dem and Tory MEPs, marked with the shame of supporting the use of British taxpayers' money to support their own militia, which breaks up opposition meetings and attacks their opponents with bricks, darts and claw hammers.
But my main point is this: however well meaning, and even justified, criticisms of Iran made here may be, they will be exploited as war propaganda by the powerful vested interests that stand to gain from a military attack on that country. Neocons, oil companies, construction corporations and the Wahabi mullahs of Saudi Arabia all want to see the sovereign state of Iran destroyed by an aggressive war. Not even European liberals are naive enough to fall for lies about weapons of mass destruction again, so human rights are being drafted in as a new casus belli.
Do not add the voice of this place to the warmongers' chorus for a third illegal and counterproductive attack by the West on the Muslim world. Or, if you must, do not leave the war - which hypocritical rhetoric will help to justify and unleash - to the usual brave British cannon fodder: 18-year-old boys from the Mersey and the Thames and the Tyne. Instead, send your own sons to come home in boxes or without their legs, their arms and their sanity - or mind your own business.
(PL) Mr President, the death of innocent people is always a tragedy. If, however, they die in defence of values such as freedom or truth, we can say that their suffering is not in vain - as is the case with the recent victims in Iran. Things have become very bad, when a regime shoots at demonstrators, puts opponents in prison, and tortures and kills them. The only source of hope and optimism is that these events may make politicians and public opinion across the world aware of the true nature of the Iranian regime, which is capable of actions which are very far removed from the minimum standards of the modern world. This regime has blood on its hands. We should remember this, and we should work towards changing a state of affairs which we cannot accept. In situations like this the same question always comes up: what can we do? Well, we can support the demands and proposals which have already been expressed.
Firstly, the Iranian authorities must stop using violence towards those who have a different opinion than the regime. In the case of countries like Iran the observance of basic human rights should be monitored and guaranteed by the international community.
Secondly, a free and fair election should be held in Iran, in which all candidates should be allowed to stand, and not just those who have obtained permission to stand. Incidentally, those who are making these decisions about the right to stand in elections do not themselves have a democratic mandate. The fairness of the election should be verified by independent external observers - otherwise the election will be pointless.
Thirdly, we should do everything to ensure that the solutions for Iran are peaceful and political, and that means that we should support those Iranians who want fundamental changes in their country, changes which will mean that Iran will be governed by those who win fair elections, and Iran itself will cease to be a threat to world security.
The leader of the Iranian opposition in exile, Mrs Rajavi, has said that what has happened in Iran is the beginning of the end of the regime. I sincerely hope that Mrs Rajavi is right.
(IT) Mr President, ladies and gentlemen, I am grateful to the Swedish Presidency for its observations before our debate, which I feel were balanced and also able to make us understand the responsibility that we are being asked to fulfil. I should like, in this sense, to make an observation that stems from my having seen, as so many others have, on television screens everywhere, the crowds that in some way stirred up the protest of the last few days.
However, while it is true that Iran is a theocracy in which fundamentalism has shaped its plan to wield power by pretending that it is in the name of God, in recent days we have also seen people take to the streets and actually cry out 'God is great'. What a difference! This difference in looks, in the will that these people have expressed, and in the determination not to be violent, makes us realise that, in Iran, the love of freedom and of truth, the love for one's own people, and the love and regard for everyone is not dead.
Thirty years of theocracy, thirty years of systematic human destruction have not been enough to wipe out this memory that is in the hearts of each of us. It is to this that we owe loyalty. It is to this fact, to this love of truth and to this love of freedom that we owe our unconditional devotion, and it is this that should heighten the responsibility of everyone, because asking the European institutions to be strong, to be determined and to make their voices heard is, first and foremost, not a demand by Parliament for geopolitical prominence, it is pointing out that, insofar as it represents this political project that we call united Europe, the love of freedom and of truth that exists in all of those who demonstrated in recent days must not be forsaken by Europe's institutions.
Mr President, a crucial change has taken place in Iran. Our first conclusions, therefore, should be that Iran is not and will not be the same again. It is because millions of Iranians have refused to be hostages of their clerical rulers. They have demonstrated an amazing courage in challenging the dictatorship.
The issue, therefore, is not about rigging so-called elections more than usual. This time, blatantly rigged votes provided an outlet for a popular protest the experts outside Iran could not or were not willing to expect.
This reminds me of the situation 20 years ago in Eastern Europe: while the Western governments were prepared for a long-term accommodation and pragmatic coexistence with the Soviet totalitarian system, suddenly millions of hostages of the Communist regime became active: they challenged the system, which was brought to a sudden end.
Therefore, it is important to realise that the European approach to Iran cannot remain the same - just turning a blind eye to routinely rigged elections and systematic repression. It is estimated that during 30 years of dictatorship more than five million people have been imprisoned, more than 200 000 tortured to death and recently more than 200 killed.
The EU governments have been too hesitant in condemning these atrocious crimes and to make the regime bear responsibility for its behaviour. If we are serious about protecting the rights of Iranian citizens, we need to be prepared to cause the dictators real pain. What does this mean? We should, for example, ban any of the leaders of the regime from travelling to the EU; we should recall our ambassadors from Iran as a gesture of our indignation; and free elections can take place in Iran only under UN supervision.
Mr President, as the situation in Iran escalates and the violation of democracy also presents a danger to the stability of the whole region, we have to express our concern and condemnation - but declarations must not only be symbolic and empty. Some European leaders are talking about new sanctions to be imposed on Iran, but a discussion is needed right now on the promotion of democracy at grass-root level in this country.
I am Polish, and we in Eastern Europe know how important these types of actions are for the establishment of democracy. A promotion should be adapted to the political and economic situation in a given country, but previous EU experience in the promotion of democracy in North Africa, the Middle East and Eastern Europe has to be reviewed and evaluated in order to see what should be done in Iran, what can be done in Iran and what is effective under given circumstances in this country.
I also want to remind you that, if the EU wants to be credible, it also has to undertake some measures in Moldova. Soon we will face a new test - on 29 July - with the elections in Moldova. The EU has to do everything it can to ensure free and fair democratic elections in this country. It is not enough to talk about support for democracy: we in the European Parliament and European institutions have to be more active in that respect.
(PL) Mr President, it certainly is necessary to monitor the progress of the electoral process in Iran, although the beginning of a solution to the conflict should be a declaration by the authorities in Iran that they will stop using force, and that they will free the imprisoned opposition activists, defenders of human rights, journalists, demonstrators and citizens of other countries who are currently being blamed for the situation which exists in Iran. We should, of course, uphold absolute respect for the sovereignty of Iran, but we should also remind Tehran that it is obliged to observe the International Covenant on Civil and Political Rights.
I would also like to express concern at Iran's nuclear programme. Tehran is entitled to a nuclear programme used for peaceful purposes, but it is also obliged to restore the confidence of the international community that Iranian nuclear activity is exclusively peaceful in nature.
(EL) Mr President, I should like to express my deep regret about the tragic aircraft accident which occurred today in the province of Qazvin in Iran.
The debate here today is a necessity following the events which ensued after the elections on 12 June. However, I think that we must hold it within the right framework. We must not send out the wrong message. Any direct or indirect link between these events and the question of the nuclear programme is misleading. We must be clear that our subject today is the situation of democracy and human rights in Iran.
Talk about new sanctions will not under any circumstances help to resolve the serious problems of the Iranian people. Democracy cannot be imposed by such means. In the European Union we need to step up efforts for democratisation and respect for fundamental freedoms, but by setting this issue within the framework of a substantial political dialogue and by strengthening our contacts with civil society.
We also need to call for further investigation into complaints of fraud in the election process and to emphasise once again that the right of peaceful protest is an inalienable right of the people of every country.
We must therefore roundly condemn the violence from this tribune here today and call for respect for freedom of speech and expression to be applied in practice in Iran, as in every other country in the world.
(DE) Mr President, I think it is good that we are having this debate in the first week of the new Parliament. Unfortunately, our group chairmen have rejected a motion for a resolution. I ask myself who we are actually paying attention to here.
A resolution would have been helpful to the dissidents in Iran if we had confirmed to them in a tangible statement that what was officially described as a presidential election did not in any way meet international standards of democracy because most of the candidates were rejected by the Guardian Council and because even those who were permitted to stand cannot be considered to have been given equal conditions. From a political perspective we can therefore conclude without reservation that the results of the election as announced did not represent the will of the Iranian people.
Let us, as the EU, actively use our instruments for democracy and human rights, support the living civil society or even lawyers like Shirin Ebadi, for example, who is standing up for the Bahai detainees there. I believe this is the policy that can be successful at the moment, even in the short term.
(Applause)
(DE) Mr President, President-in-Office of the Council, ladies and gentlemen, last week - to my great pleasure as a new Member - in a meeting of the Foreign Policy Committee we heard a talk by Mr Makhmalbaf, an Iranian film director, who told us very plainly that before this election Iran had 20% democracy, but after the election, which in his opinion was a sham, there was absolutely no democracy left.
I also agree with this description - it most certainly was a sham election, which, with large-scale electoral fraud, robbed the majority of Iranian people, who had called for change, of this right. President-in-Office of the Council there is one thing in particular that interests me: in the middle of August the inauguration of the 're-elected' Mr Ahmadinejad will take place. What is currently being discussed in the Council and also in the Member States? Will the European Union and the Member States be officially represented at this inauguration? I certainly hope not, as I do not think that there should be any official representation of the European Union or the Member States after this election sham, and as much as I would advocate further dialogue, no one should officially represent the European Union at this inauguration. What is your position on this? How is it currently being dealt with?
(IT) Mr President, ladies and gentlemen, when debating foreign policy issues, such as today's issue involving Iran, there is always the risk, as we know, of lagging slightly behind the events taking place. However, there is no doubt that the European Parliament, if it wants to, can play an important role in urging Europe and the international community to take the current events seriously and to implement all of the initiatives needed to ensure that the process of introducing a democratic system in Iran can actually take place.
Following the close attention paid by the international public to the post-election period in Iran and the street demonstrations that the Iranian regime sought to repress with the use of violence, it is important to ensure that silence does not descend on the situation in the country. Being realistic about things does not mean taking the Iran issue off the agenda. It is also up to us to keep this level of attention high, and it is also up to the Swedish Presidency - which I thank for the points it has made today - to promote a strong initiative, together with the United States, Russia and other countries, in order to change the way in which issues in Iran, from democratic rights to the nuclear issue itself, develop.
(ES) Mr President, in the last few weeks we have been moved by the repeated demonstrations of heroism and the bravery of the people of Iran, who have confronted the machine guns and truncheons of their tyrants with their bare hands. The large numbers of women leading the demonstrations is an unmistakeable expression of the Iranians' determination to live in a true democracy.
President-in-Office of the Council, the European Union's response has been too weak and too fainthearted. We need to send out a very strong political signal to express our absolute rejection of this intolerable theocratic dictatorship.
The solution has been voiced very well by the leader of the resistance in exile, Massoud Rajavi: the Supreme Leader needs to be deposed, and a temporary assembly of experts needs to call free elections under international supervision. Anything else will be a waste of time and will prolong this disgrace.
(NL) May I start by warmly welcoming the new President-in-Office of the Council, Mr Bildt. I am aware, of course, that he is about to face a number of very busy months, as the problems of the world are going to be resting, more than anywhere, on his big, broad shoulders.
Mr President, when it comes to Iran I have the following points to make. First of all, the Iranian regime is unpredictable. Secondly, I note that there are, in fact, hairline cracks beginning to appear in the regime, specifically in religious circles. Thirdly, it is my observation that the regime supports everything that is bad or involves corruption in this world - be it in the Middle East or in Pakistan. Fourthly, I would point out that dialogue really does not provide any help and, finally, I note the citizens rightly want more freedom and that they must have our - Europeans' - support in this regard.
I would then like to ask you, Mr Bildt, why has the Council been unable to produce a tougher statement and why have we only listened to a couple of countries that always want to act in defiance of the human rights situation?
(ES) Mr President, I would of course like to start by condemning the events in Iran and the repression by the Iranian Government, but I want to join with those who have advocated that we should combine pressure from the European institutions with maintaining dialogue and the negotiation process.
History and experience have shown us that breaking off all relations with authoritarian regimes does nothing to improve living conditions for the people who are suffering under such regimes and, at the same time, it weakens the position of those of us who are defending respect for democracy and human rights in such countries.
I therefore think that we should use all the tools that the European Union has to put pressure on the Iranian regime, starting with this Parliament, but at the same time that we should also maintain negotiations and dialogue - dialogue that puts pressure on the regime - especially through the High Representative, Mr Solana.
(IT) Mr President, ladies and gentlemen, Iran today represents the principal threat to international security and stability: on the one hand, by violating the United Nations resolutions it is pursuing its objective of equipping itself with atomic weapons and, on the other, it is repeating its desire to physically destroy the State of Israel.
I hope that Europe, with the Swedish Presidency, can send out a clear message to Iran in general, indicating that the non-negotiable values of the right to life, human dignity and the freedom of choice cannot be separated from the development of bilateral relations and that, in particular, it can make it clear that the State of Israel's right to exist is non-negotiable and that Europe, which has lived through the Holocaust on its own territory, will not allow a second holocaust of the State and the people of Israel.
(FR) Mr President, I wish to take the floor to call on our Parliament to declare itself clearly in favour of financial and technical sanctions against Iran.
Of course, there are a great many arguments against sanctions, since they will have consequences for the lives of Iranian citizens. However, the worst thing for Iranian citizens, Mr President, would not be the shortages caused by these sanctions; the worst thing would be our silence, our failure to act. Sanctions, Mr President, would show that we are not indifferent, and I believe that that is crucial.
That is why, Mr President, our Parliament must demand financial sanctions against Iran.
Mr President, the appalling Iranian theocratic dictatorship is already guilty of many crimes against its own people: from hanging Baha'is to hanging homosexuals and now apparently hanging 50 innocent protestors. So we should hardly be surprised by the mere stealing of an election through wholesale electoral fraud. I believe this crack in the regime and the courage of its protesting youth - whom I salute - will eventually bring the whole rotten government down.
Mr Howitt recently, in another meeting, suggested that we should have sent EU electoral observers from this House to confirm whether fraud had actually taken place. No, we must never legitimise any sham election which restricts candidates on the basis of their religious purity and conducts its count behind closed doors.
President-in-Office of the Council. - Mr President, I have listened very attentively to the different assessments and views expressed. This is, as has been pointed out, a most important debate on a most important subject.
I think it can fairly be said that we stand united in our assessment of what has been happening, what we have seen on the television screens and, more importantly, what we have heard from the people who know even more than what can be seen on the television screens.
I would like to take issue with someone who said we have not been clear enough. If you make a comparison with what the European Union has said, and what every other significant world body of actors has said, there is no question that we are the ones that have been the most clear, the most consistent, the strongest in the words that we have used.
We would have wished those words to have more of an effect than they already have, but that is often the case. But, while words are, nevertheless, important - no question about that - we are discussing primarily what has been happening in Iran since the election on 12 June.
I think it is important also to focus on what we saw on the television screens before 12 June, because that was suddenly a somewhat different Iran from the one we were used to. There was an element within the boundaries of the regime, certainly, of vitality, an element of plurality, an obvious desire for change, for openness, for reform. Whether that represented the majority of Iranians or not is very difficult to judge from the outside, but that it was significant is testified not least by the force of the crackdown that we saw after 12 June. So in condemning what we have seen after, we should not forget what we saw before and the long-term significance of that.
I think we are united in what we say and what we think. Mr Saryusz-Wolski, Mr Cohn-Bendit and Mr Mauro: virtually the same, if we look at what we are assessing. But the most difficult thing is not what we say; the most difficult thing is what we do faced with this situation. I think we must then operate along two lines.
The first one is fairly obvious. The European Union must be the clear voice for human rights and democracy wherever and under whatever circumstances. There might be other factors coming into consideration of policy as well, but it should not dilute in any way from the consistency of our defence for human rights. So we must condemn the killings, the use of the death sentence. We must call for the release of those detained. We must be clear in our call for full respect for the freedom and the rights that are there for every human being in our world.
Secondly - and I think here there might be some dissent - we must also be prepared to engage. I say that, recognising that that is a far more difficult policy than just to stand back, do nothing or try to isolate: that is easy; to engage is difficult. Mr Kelam alluded to some of the historical experience we have, with the balancing act that that entails. But the fact that we have a certain amount of historical experience in Europe - reflected not the least here - perhaps makes it possible for us to venture along that particular road.
We should never believe that just a diplomatic dialogue can sort out every issue that has been addressed here: it cannot. Other factors will come in to that particular equation. But neither should we forget that there are some issues that we have a duty to seek to resolve through diplomatic dialogue. I am thinking of the individuals employed at the British Embassy, or the French student and others, that we must deal with now in a dialogue.
I come from a country where 1% of our citizens have a background in Iran. They move back and forth. We have consular issues that are of a multitude that is difficult to fathom. We need to be prepared to engage, to help individuals in different cases, without believing that that is going to sort out everything at once.
We have the nuclear dossier that has been alluded to. There might be others who believe there are far more simple solutions to that. I do not think there is any solution if we do not engage in a true diplomatic dialogue on that. Those are other issues that we need to engage on.
This is obviously going to be more demanding and more difficult in the circumstances that we now have, there is no question about that, and I think the discussion in the Committee on Foreign Affairs last week highlighted some of the difficult choices and some of the difficult judgements that we have to make in not only the coming weeks, but months - but not very much longer than that. Here we must engage - you, us in the Council and us as Europeans - with other significant international actors, not only with Americans with a new and good approach by the Obama Administration, but also engage with others - the UN Security Council, Russia, China, and with the wider world community. It is only then that we can hope to be able to start resolving not only the immediate issues, but also the other issues that need to be addressed.
I am grateful for this debate. I think it has highlighted the clear unanimity that we have when it comes to defending our values, but it has also highlighted some of the difficult choices and balancing acts that we have to engage in in the months and years ahead. We know what we want to achieve; we must also seek to achieve it. But do not think it is going to be easy. I can assure you that the Council will continue to be very much engaged with all aspects of this particular dossier.
(Applause)
(FR) Mr President, please excuse me, but I have just been given a piece of information, and I should like to share it with the Council and with all my fellow Members.
Natalia Estemirova, who was a candidate for the European Parliament's Sakharov Prize, was kidnapped this morning in Grozny and is being held by unknown kidnappers. I call on the Council, the Commission and the MEPs to protest so that Moscow is aware that we are thinking of Natalia Estemirova.
The debate is closed.
Mr President, this is just to put the record straight, as my name was cited by my colleague, Mr Tannock.
I did not call for EU observers last week and, indeed, earlier in the debate I was very clear in saying that, should the circumstances have justified it, the European Union would have been able to send an observer mission to the Iranian elections. However, it was precisely because the Commission did not have the confidence to do this that causes us proper, justified and objective concerns about the conduct of those elections.
I am sorry that Mr Tannock was not in the Chamber to hear that earlier in the debate, and I hope that I have been able to put the record straight.
The debate is closed.